                                              Case 3:20-cv-07009-SI Document 21 Filed 01/19/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         AUSTIN RICHARD ADJAYE,
                                   4                                                   Case No. 20-cv-07009-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                    PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                         HARRIS SMILER, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR REFERRAL: Case is referred to Magistrate Judge Settlement Conference to be
                                       completed by the end of March. Preference is for Magistrate Judge Corley if possible within
                                  12   scheduling deadline.
Northern District of California
 United States District Court




                                  13   FURTHER CASE MANAGEMENT: 4/23/2021 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  14   conference.
                                  15
                                       DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  16
                                       NON-EXPERT DISCOVERY CUTOFF is: 10/1/2021.
                                  17
                                       DESIGNATION OF EXPERTS: 10/18/2021; REBUTTAL: 11/1/2021;
                                  18
                                            Parties SHALL conform to Rule 26(a)(2).
                                  19
                                       EXPERT DISCOVERY CUTOFF is: 11/19/2021.
                                  20
                                       DISPOSITIVE MOTIONS SHALL be filed by; 1/7/2022;
                                  21        Opp. Due: 1/14/2022; Reply Due: 1/21/2022;
                                            and set for hearing no later than 2/11/2022 at 10:00 AM.
                                  22

                                  23   PRETRIAL CONFERENCE DATE: 3/15/2022 at 3:30 PM.

                                  24   JURY TRIAL DATE: 3/28/2022 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  25
                                       TRIAL LENGTH is estimated to be 5-7 days.
                                  26

                                  27   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:

                                  28
                                                 Case 3:20-cv-07009-SI Document 21 Filed 01/19/21 Page 2 of 2




                                   1

                                   2   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   3   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   4
                                              IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: January 15, 2021
                                   7
                                                                                        ____________________________________
                                   8                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
